Citation Nr: 0932038	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-27 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a fracture of the mandible, to include loss of teeth.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for residuals of a head trauma, to include headaches.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for facial scars.  

4.  Entitlement to service connection for a fracture of the 
mandible, to include loss of teeth.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD) and a nervous condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1970.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).

In the Veteran's September 2007 appeal, he requested a 
hearing with the Board in Washington D.C.  The RO certified 
the case on appeal in February 2009 and sent the Veteran 
acknowledging his request for a hearing.  

In March 2009, the Veteran requested that his hearing instead 
be provided with the travel section at his local RO.  
However, there was no response to this request.  Next, in May 
2009, three days before his scheduled hearing, he requested a 
"postponement or continuance" in order to confer with 
attorneys.  No action was taken upon this request either, and 
the Veteran did not appear for his scheduled hearing.  

In July 2009, the Board inquired of the representative if the 
Veteran desired to withdraw his hearing.  The representative 
responded that the Veteran had indicated to them that he 
wanted a hearing but wanted legal counsel representation.  
The representative specifically relayed that the Veteran "is 
not waiving his request for a formal hearing."

A veteran has a right to a hearing before the issuance of a 
Board decision.  38 C.F.R. §§ 3.103 (2008).  In this case, 
the Veteran's correspondence in March 2009 requesting a 
travel board hearing was timely submitted, and he should be 
scheduled for hearing before the Board at the RO facility.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO in accordance with 38 C.F.R. § 20.704.  
Notice of the hearing should be mailed to 
his known address of record and to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

